Per Curiam.

In the light of tenant’s willingness to take over the entire third-floor accommodation upon landlord’s necessary alterations thereof to a single seven-room unit, there is no showing of any necessity to evict the tenant. This determination is without prejudice to an application by landlord to apply to the *874Bent Administrator to fix a new rental for the entire third-floor unit.
The final order should be modified without prejudice to an application by landlord to the Bent Administrator to fix the rent for the newly created third-floor unit and as modified affirmed, without costs.
Hofstadter, J. P., Steuer and Aurelio, JJ., concur.
Final order modified, etc.